Citation Nr: 0317426	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  98-07 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disability 
with loss of vision.

2.  Entitlement to service connection for a right knee 
disability with arthritis.

3.  Entitlement to service connection for a lupus disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The appellant served on active duty from August 1990 to April 
1991, had active service in the Southwest Asia Theater of 
Operations from September 1990 to January 1991; and also had 
a second period of active service from August 1985 to 
December 1985.  Periods of inactive duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) have not 
been verified.

This appeal arises from rating decisions dated in January and 
September 1998 by the Montgomery, Alabama, Regional Office 
(RO), which denied the benefits sought on appeal.

In May 2000 the appellant and her mother attended a hearing 
before another Veterans Law Judge sitting in Montgomery, 
Alabama regarding the issues on appeal.  The hearing 
transcript is on file.  

In August 2000 this case was remanded by the Board for 
additional development of the evidence regarding the 
certified issues on appeal.  

In December 2002 the appellant attended a hearing before the 
undersigned Acting Law Judge sitting in Montgomery, Alabama.  
The hearing transcript is on file.  

At the December 2002 hearing the appellant raised the issue 
of entitlement to compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151 for an eye disability with 
loss of vision.  This new matter is referred to the RO for 
formal adjudicatory action and any development deemed 
necessary.

The case is once more before the Board for appellate 
consideration.

Because testimony has been presented before two different 
Veterans Law Judges, under current procedural guidelines, a 
panel of Veterans Law Judges shall issue a final decision.  
See 38 U.S.C.A. §§ 7102(a), 7107(c).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002). 

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand 

Also, at the December 2002 travel Board hearing the appellant 
referred to outstanding medical evidence.  Specifically, she 
noted that Dr. Chung, her treating VA physician at VA Medical 
Center in Montgomery, Alabama, expressed an opinion relating 
her current knee disability to an injury in service.  She 
also noted right knee treatment by Drs. Chattaman and 
Blackburn at VA Medical Center in Birmingham, Alabama. 

VA treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal.  Therefore, in the instant claim, it 
is necessary to obtain the aforementioned medical records, if 
they exist, prior to a final decision in this case.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Also, in a statement dated in November 2002, a VA staff 
physician opined that the veteran's connective tissue 
disability could not be dissociated from the 1987 joint 
symptoms in service.  In this regard it is necessary that the 
RO obtain verification of all periods of the appellant's 
ACDUTRA and INACDUTRA. 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should make the necessary 
arrangement to verify all of the 
appellant's periods of ACDUTRA and 
INACDUTRA.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard the RO should request the 
appellant to provide a list of the names 
and addresses of all VA and non-VA 
doctors and medical care facilities 
(hospitals, HMOs, etc.) who have treated 
her for an eye disability with loss of 
vision, a right knee disability with 
arthritis and a lupus disability since 
approximately since approximately January 
1991 to the present.  Provide her with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified. 
 
When the appellant responds, obtain 
records from each health care provider 
the veteran identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that we were 
unable to obtain, including what efforts 
were made to obtain them.  

Also, regardless of the appellant's 
response, the RO should obtain from VA 
Medical Centers (MC) in Birmingham, 
Alabama and Montgomery, Alabama, all 
pertinent reports of general medical, eye 
and orthopedic treatment including 
examinations as well as pertinent right 
knee treatment records and opinions from 
Drs. Chattaman and Blackburn at VAMC 
Birmingham, Alabama and pertinent right 
knee treatment records and opinions from 
Dr. Chung at VAMC Montgomery, Alabama.  

3.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should then 
conduct any necessary development brought 
about by the appellant's response. 

4.  In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above to include any special 
examinations with nexus opinions deemed 
necessary, the RO should readjudicate the 
claims of entitlement to service 
connection for an eye disability with 
loss of vision, a right knee disability 
with arthritis and a lupus disability.

If any benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.




	                         
__________________________________________
	MARK J. SWIATEK  
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





